                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                            CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                       Plaintiff,               )
                                                )
                       v.                       )
                                                )     ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             ) UNOPPOSED MOTION FOR LEAVE TO
FOUNDATION; THOMAS F. DARDEN II;                ) DESIGNATE DOCUMENTS AS FILED
THOMAS F. DARDEN III; SLOCUM H.                 )          UNDER SEAL
FOGLEMAN III a/k/a S. H. “JIM”                  )
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                      Defendants.               )


       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to Designate Documents as Filed Under Seal (the “Motion”). For the reasons stated

herein, pursuant to this Court’s authority under Local Rule 79.2, the Court finds that the Motion

should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Rule 79.2. Local Rule 79.2 references Section V.G. of the Electronic Case Filing

Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires that

all motions to seal be accompanied by a supporting memorandum that specifies the following:




          Case 5:19-cv-00445-FL Document 167 Filed 04/24/20 Page 1 of 3
               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing
                       interests in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that Plaintiff’s Reply in Support of its Motion for Judgment on

the Pleadings (“Plaintiff’s Reply”), (D.E. 144), should be held under seal.

       The Motion overcomes the common law and First Amendment presumptions to access

because Plaintiff’s Reply contains confidential, non-public, and sensitive business information.

Specifically, the document contains information exchanged between the parties as part of a

privately mediated settlement conference, including confidential requests for insurance coverage,

which are all subject to a Confidentiality Agreement. It further summarizes the nature of the

dispute that was subject to the mediation while describing confidential information protected by

the same Confidentiality Agreement.

       The material to be sealed is Plaintiff’s Reply, (D.E. 144).

       There is no alternative to sealing the document in question, as the document itself

contains the information harmful to Defendants.         However, the references to confidential

information in Plaintiff’s Reply are somewhat limited and therefore redaction is practical here.

To allow access to the non-confidential information in Plaintiff’s Reply, Plaintiff shall file an

appropriately redacted version of that document that redacts all non-public information.


                                      2
          Case 5:19-cv-00445-FL Document 167 Filed 04/24/20 Page 2 of 3
       While Plaintiff does not consent to the recitation of any facts in Defendants’ Motion,

Plaintiff does not oppose the relief sought.

       BASED UPON the foregoing, it is therefore ORDERED that Plaintiff’s Reply shall be

held under SEAL with this Court.

       Accordingly, Defendants Cherokee Gives Back Foundation, Thomas F. Darden II,

Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt, Maurice J. Coleman, and

Latoya King’s Unopposed Motion for Leave to Designate Document(s) as Filed Under Seal is

GRANTED, and it is hereby ORDERED that Plaintiff’s Reply be held under seal. Plaintiff

shall have ten (10) days to file a redacted version of Plaintiff’s Reply.
                                                  April
               SO ORDERED, this the 24th day of _________________, 2020.



                                                       Louise W. Flanagan
                                                       United States District Judge




                                      3
          Case 5:19-cv-00445-FL Document 167 Filed 04/24/20 Page 3 of 3
